Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Chattopadhyay et al., (Biosensors and Bioelectronics 45, 2013, pages 274-2801) is considered to be the closest prior art of record.
Chattopadhyay et al discloses a method of detecting a food-borne pathogen (substance to be detected) (e.g. abstract).  Chattopadhyay et al discloses having a first antibody immobilized to modified PAN fibers (fibrous substance) come into contact with a concentration of pathogen and contacting with a second labeled antibody and separating the bound labeled antibodies from unbound and detecting the complexes (e.g. abstract, paged 275-276).  However, Chattopadhyay et al does not teach nor fairly suggest the fibrous substance does not include polyacrylonitrile.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817. The examiner can normally be reached M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY COUNTS/           Primary Examiner, Art Unit 1641